          Case 3:17-cv-02203-MEL Document 26 Filed 10/03/18 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO




AGUSTIN DE JESUS-RIVERA,

             Plaintiff,                                    CIVIL NO.: 17-2203 (MEL)

                       v.

OFFICE MAX PUERTO RICO, INC.,

            Defendant.




                                           JUDGMENT


        In light of the Court’s order (ECF No. 25), noting and granting the parties’ joint stipulation

of dismissal, the court hereby enters judgment dismissing with prejudice all claims and causes of

action in this case.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 3rd day of October, 2018.

                                                      s/Marcos E. López
                                                      U.S. Magistrate Judge
